DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, David M. Vaughan (Reg. No. 73726), on 03/02/2022.
 	The application has been amended as follows: 
 	In claim 1, lines 1-2, “a three-dimensional laser cutter can be disposed” has been deleted and replaced by -- a three-dimensional laser cutter configured to be disposed --.
 	In claim 12, lines 1-2, “a three-dimensional laser cutter can be disposed” has been deleted and replaced by -- a three-dimensional laser cutter configured to be disposed --.
 	In claim 16, line 1, “a three-dimensional laser cutter can be disposed” has been deleted and replaced by -- a three-dimensional laser cutter configured to be disposed --.



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Cha et al. (US 2011/0290276) and Yoshikawa (US 5,934,783). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the at least one plate member has a rectangular shape with four corners of the rectangular shape truncated obliquely. 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 12, a pair of second edge portions, the first edge portion including a center of the peripheral edge and the pair of the second edge portions being disposed with the first edge portion therebetween and extending to respective ones of the four corners.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 16, a blocking component configured to block an emission of scattered laser light from the vent hole to the outside, and the blocking component being a wall disposed between the vent hole and an interior of the machining room.


Examiner’s Comment
 	(1) Applicant stated that “objections to drawings … applicant has amended claim 12 to recite between instead of sandwich … the drawing figures fig.9A and 9B illustrate the features …” on page 6 of remark.
 	In response, examiner agreed the amendment to claims overcome drawing objections. Thus, drawing objections have been withdrawn.
 	(2) With respect to claim interpretation, claim 16 defines the blocking components. Thus, 112f interpretation is withdrawn.
 	(3) With respect to 35 USC 112, the applicant has amended claim 12 and canceled claims 17-19. The amendment to claims overcome the 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	(4) With respect to 35 USC 103, the amendment to claims 1, 12 and 16 overcome the rejections. Thus, 35 USC 103 rejections have been withdrawn.
 	(5) The closet prior art is Cha et al. Cha et al. teaches a ceiling with at least one suction port connected to a suction device, at least one member disposed in a first region below the ceiling, the ceiling and at least one member being configured to and arranged such that a size of the first 
 	Cha et al. is silent regarding at least one member comprising at least one plate member, a space existing between the at least one plate member and the ceiling. 
  	Yoshikawa teaches at least one  at least one member comprising at least one plate member, a space existing between the at least one plate member and the ceiling (see Final rejection).
 	The combination of Cha et al. and Yoshikawa is silent regarding at least one plate member has a rectangular shape with four corners of the rectangular shape truncated obliquely, and the at least one suction port being disposed at a center of the at least one plate member as viewed in the plan view. 
 	DE 3041991 (IDS filed on 01/04/2022) shows “the at least one suction port being disposed at a center of the at least one plate member as viewed in the plan view” (fig.1, 15 pointed at the suction port being disposed at a center of the at least one plate member (i.e., 19 pointed at least one plate member comprising multiple plate members) as viewed in the plan view).
 	However, the combination of Cha et al., Yoshikawa, DE 3041991 and prior art of records do not teach or show the at least one plate member has a rectangular shape with four corners of the rectangular shape truncated obliquely (Claim 1) and a pair of second edge portions, the first edge portion including a center of the peripheral edge and the pair of the second edge portions being disposed with the first edge portion therebetween and extending to respective ones of the four corners (claim 12) and a 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIMMY CHOU/Primary Examiner, Art Unit 3761